Citation Nr: 0024340	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purpose of entitlement to 
Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1972.  

This appeal arises from a June 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied recognition of the 
appellant as the veteran's surviving spouse for the purposes 
of basic eligibility for VA benefits.  


FINDINGS OF FACT

1.  The veteran and appellant were married on June 7, 1980, 
in the State of Florida.

2.  The evidence is uncontroverted that the appellant and the 
veteran were divorced in June 1997.  

3.  The veteran died on January [redacted], 1998, while a resident 
of the State of Washington


CONCLUSION OF LAW

The legal requirements for recognition of the appellant as 
the veteran's surviving spouse have not been met.  38 
U.S.C.A. §§ 101(3), 103 (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To be eligible to receive death benefits from VA, the 
appellant must show that she was the veteran's "surviving 
spouse."  38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 
(1999).  In order to qualify as a surviving spouse, the 
claimant must have been lawfully married to the veteran at 
the time of his death.  See 38 C.F.R. § 3.1(j).

A "surviving spouse" is defined, in part, as follows: 

[A] person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except 
where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the 
fault of the spouse) and who has not remarried . . . . 

38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50.  A "spouse" 
is "a person of the opposite sex who is a wife or husband."  
38 U.S.C.A. § 101(31); see also 38 C.F.R. § 3.50.  In 
determining whether a person is or was the spouse of a 
veteran, the validity of the marriage for VA purposes is 
determined "according to the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued."  38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 
3.1(j) (1999).

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question:

(a)  Where the issue is whether the veteran 
is single or married (dissolution of a 
subsisting marriage), there must be a bona 
fide domicile in addition to the standards of 
the granting jurisdiction respecting validity 
of divorce; 

(b)  Where the issue is the validity of 
marriage to a veteran following a divorce, 
the matter of recognition of the divorce by 
VA (including any question of bona fide 
domicile) will be determined according to the 
laws of jurisdictions specified in § 3.1(j).

(c)  Where a foreign divorce has been granted 
the residents of a State whose laws consider 
such decrees to be valid, it will thereafter 
be considered as valid under the laws of the 
jurisdictions specified in § 3.1(j) in the 
absence of a determination to the contrary by 
a court of last resort in those 
jurisdictions.  

38 C.F.R. § 3.206 (1999).  

Where an attempted marriage of a claimant to the veteran 
was invalid by reason of legal impediment, the marriage 
will nevertheless be deemed valid when the criteria in this 
regulation are met.  38 C.F.R. § 3.52 (1999).  

Factual Background.  A Marriage License from the State of 
Florida reveals that the veteran and the appellant were 
married on June 7, 1980.  (The claims folder includes the 
divorce decrees which terminated both the veteran's prior 
marriage and the prior marriages of the appellant.)  

A Certificate of Death from the State of Washington reveals 
that the veteran died on January [redacted], 1998.  According 
to the certificate the veteran was a resident of the State of 
Washington at the time of his death.  

The appellant filed an Application for Accrued benefits as 
the veteran's surviving spouse in January 1998.  On the 
application form she wrote that her marriage to the veteran 
had terminated with his death.  In March 1998 the appellant 
filed an Application for Dependency and Indemnity 
Compensation and/or Death Pension benefits.  On the 
application she wrote that her marriage to the veteran had 
been terminated by divorce in June 1997 in Adams County, 
Washington.  

According to a Report of Contact dated in June 1998 the 
appellant verified that she and the veteran were divorced in 
June 1997.  

The appellant in her communications to the RO stated that the 
only reason she and the veteran had been divorced was to 
obtain necessary health care benefits for the veteran.  In 
order to meet the state requirements for her to be his health 
care provider under the COPES program they were divorced.  
The appellant has asserted that she does not have sufficient 
income to meet her needs and has requested that her 18 year 
marriage to the veteran be recognized.  In the statements 
which she submitted to support her claim she stated that 
after the divorce she would spend a few hours at her mothers 
and then return to care for the veteran during his extended 
illness.  She has asserted that they lived together 
continuously from the date of their marriage.  

Analysis.  The initial question to be addressed is whether or 
not the appellant has supplied proof of her marital status in 
order to attain the status of claimant.  See Aguilar v. 
Derwinski, 2 Vet. App. 21,23 (1991).  The appellant here 
supplied certification as to her 1980 marriage to the 
veteran.  The Board has not contested the validity of that 
marriage.  38 C.F.R. § 3.205 (1999).  As such the appellant's 
status as a claimant is established and her claim is 
considered to be well grounded.  

For that reason the Board has proceeded to consider her claim 
on the merits.  The Board must determine whether the 
appellant was the veteran's lawful spouse at the time of his 
death.  Pursuant to 38 C.F.R. § 3.1(j), the validity of the 
marriage is to be determined by applying "the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued."  

In this case the appellant reported on her application that 
she and the veteran were divorced in June 1997 some months 
prior to his death in January 1998.  The appellant has not 
asserted that the divorce decree was invalid.  The validity 
of a divorce decree will not be questioned by VA unless it is 
put in issue by a party.  38 C.F.R. § 3.206.  

The appellant has asserted that she continuously cohabited 
with the veteran even after their marriage was terminated by 
divorce.  Based on that statement the Board considered 
whether or not a marriage of the veteran and appellant could 
be deemed valid at the time of his death.  The regulations 
provide that an attempted marriage of the claimant to the 
veteran may be deemed valid under certain circumstances where 
the marriage would be invalid due to a legal impediment.  
38 C.F.R. § 3.52 (1999).  The regulation is not applicable in 
this case since there is nothing in the record that indicates 
that the veteran and appellant attempted to marry after the 
divorce.  It is clear from the facts that they intended to be 
divorced in order to receive benefits which were not 
available to them as a married couple.  In addition there is 
no evidence that there was any legal impediment which would 
have kept the veteran and the appellant from remarrying.  See 
also Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. 
Brown, 7 Vet. App. 7 (1994).  

The facts of this case appear to be controlled by Koch v. 
Brown, 4 Vet. App. 568 (1993), and warrant the conclusion 
that the appellant cannot be recognized as a surviving spouse 
under 38 U.S.C.A. § 101(3) as the divorce decree preceded the 
veteran's death.  

The appellant additionally contends that she cared for the 
veteran when he was sick and throughout an 18 year marriage.  
She asserts that, considering what she did, it is only fair 
that she be deemed by VA to be the surviving spouse for 
purposes of receiving death pension benefits.  In essence she 
is requesting equitable relief.  The Board is without 
authority to grant benefits on an equitable basis.  Only the 
Secretary is empowered to determine if equitable relief is 
appropriate.  It is provided only in cases of administrative 
error on the part of the Federal Government.  See 38 U.S.C.A. 
§§ 503, 7104 (West 1991); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  

The law provides only for payment of death benefits to a 
surviving spouse who was married to the veteran at the time 
of his death.  38 U.S.C.A. § 1310, 1311, 1318.  The law and 
regulations cited above are dispositive of the appellant's 
claim and the Board is bound by the above cited regulations.  
38 U.S.C.A. § 7104(c) (West 1991); Payne v. Derwinski, 1 Vet. 
App. 85, 87 (1990).  

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Inasmuch as the appellant 
does not meet the criteria for recognition of a surviving 
spouse, the benefit sought on appeal must be denied.


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

